DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.

Election/Restrictions
Claims 3, 4, 5, 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2020.

 Response to Amendment
	The amendment filed 8/26/2021 is entered and fully considered. In view of the amendment the previous rejection is removed. However, the amendment adds a 112 issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 7, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the pattern area activated by the UV light" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Depending claims are rejected because they incorporate the same 112 issue as the parent claim.
The examiner notes that the claim requires applying UV light in lines 3-4. However, there is no language positively requiring the UV light to “activate” any of the pattern area. Therefore, the UV light can be applied to the pattern area without causing any “activation”. If there is no activated area, then the step for applying ink is not applied to any area. Accordingly, any deposition process can be used after applying UV light as long as the ink deposited is metal nanoparticles are protected by an organic molecule layer and a formed pattern is uniform.
The examiner further notes that claim 7 refers to “the pattern area to which the UV light has been applied has a reactive surface”. However, this formation of a reactive surface is not tied to the “activation” of claim 1. Accordingly, there is an activation that occurs and a formation of a reactive surface.

As described above, the amended language actually removes limitations from the claim which does not appear to be applicant’s intent. The term “activate” is added by amendment and requires clarification. The term “activate” can be considered clear for the purposes of 112(b) because it is unambiguous. However, it is a very broad term that includes “activation” that is not disclosed in the specification raising the issue of new matter under 112(a). When interpreting the claim the term “activate” it is given the broadest reasonable interpretation in light of the specification. In the specification for this application, the “activation” can only be referring to the formation of a reactive surface (claim 7). Accordingly, the term “activated” can be interpreted to avoid the new matter rejection.
For the purposes of applying prior art the examiner interpreted the step of “applying UV light to a pattern area of an insulating film formed on a substrate” to be --applying UV light to a pattern area of an insulating film formed on a substrate to form a reactive surface--. The applying ink step can then be applied --to effect adhesion and aggregation of the ink on the reactive surface--. The interpretation is consistent with claim 7. In addition, according to the specification the formation of the reactive surface facilitates bonding the metal to the substrate (removing organic molecule layer and forming a bond with metal).
The examiner further notes that the “fusion” of the metal nanoparticle ink only requires adhesion of metal particles to the substrate according to the specification. However, when incorporating the language of a “reactive surface” the adhesion is caused by the formation of radical groups that can bond with the metal according to applicant’s specification. Accordingly, the fusing/adhesion of metal particles when using a reactive surface is interpreted as a coordination bond formation between the metal nanoparticle ink and polymer layer.
Allowable Subject Matter
Claims 1, 2, 6, 7, and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The examiner was unable to find prior art teaching the UV light forming a reactive surface for the subsequent fusing/adhesion (coordination bonding) of a metal nanoparticle protected by an amine without utilizing the surface energy of the ink droplets. However, as illustrated above, an amendment it required to clarify the “activation” from UV light.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712